Citation Nr: 0025264	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-42 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased evaluation for service- 
connected bronchial asthma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to March 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.

In July 1998, the Board remanded the veteran's case to the RO 
in order to have the veteran scheduled to appear at a hearing 
before a Board member at the RO, pursuant to a request in 
this regard, expressed in the June 1996 substantive appeal. 
This hearing was scheduled to take place in March 1999, but 
the veteran apparently failed to appear for it.  Accordingly, 
the case was subsequently returned to the Board in 
Washington, DC.

In July 1999, the Board remanded the case to the RO for a 
second time, in order to obtain private medical evidence and 
to correct a due process deficiency.  This matter is now 
returned to the Board. 

In May 2000, the veteran appeared at a hearing held at the RO 
before the undersigned member of the Board.

The claim concerning an increased rating for bronchial asthma 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
a low back disability has been obtained by the RO.

2.  Treatment for low back problems was repeatedly shown 
inservice, and unrebutted medical opinion reveals a current 
back disability, with continuity of symptomatology after 
service.
CONCLUSION OF LAW

A low back disability was incurred in active military 
service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Regarding the veteran's claim for service connection for a 
back disability, the evidence reflects several instances 
during service when the veteran was seen for back complaints.  
In September 1980, the veteran was treated for pain in the 
low back area, with a history given of hurting the back 3 
days earlier.  He had mild tenderness to palpation and was 
assessed with low back pain, mild to moderate.  In July 1983, 
he was seen for a history of back problems going back 2 
years, and was noted to use a "back board" or firm 
mattress.  On the day of this particular visit, he was seen 
for complaints of shoulder blade pain after a friend was 
"popping his back" and the treatment addressed pain and 
tenderness in the scapular area.  The thoracic spine X-rays 
taken in July 1983 showed some irregularity of the 
intervertebral disc margins in the lower thoracic region, 
consistent with juvenile osteochondritis.  This was felt to 
unlikely be of present clinical importance and regarded as a 
variant of normal development.  

In October 1983, he was seen in primary care for a few month 
history of low back pain said to be relieved by pain 
medicines, but recurring later.  X-rays done in England were 
said to be negative.  He was referred to the orthopedic 
clinic in the same month for his low back pain and was 
assessed with mechanical low back pain of recurrent etiology; 
lumbosacral strain without evidence of neurological deficit 
or degenerative joint disease.  In January 1984, he was 
followed up for low back pain with the pain apparently worse 
in the past few days.  X-rays from January 1984 revealed the 
lumbosacral spine's vertebral bodies to be normal in height 
and architecture, intervertebral disc spaces to be maintained 
and no evidence of spondylolysis/spondylolisthesis.  His 
separation examination's physical evaluation of January 1984 
checked off normal findings on examination of the spine.  
However, the accompanying report of medical history was 
significant for the examinee's statement of health, which 
said, "I feel my back is in poor condition."

The record also includes the report of an examination 
conducted for VA purposes in December 1991, on which the 
veteran was diagnosed to have degenerative disc disease of 
the lumbar spine.  This examination gave a history of "no 
specific injury history" and indicated that there was no leg 
radiation.  There was a finding of midline tenderness of the 
L4-L5 area mainly.  Range of motion was 80 degrees flexion; 
10 degrees extension; and 20 degrees lateral flexion in both 
directions.  The diagnosis was verified by X-ray.  No opinion 
was given as to the origin or duration of the back pathology.

Associated with the record is a letter dated in May 2000 from 
a James a Gilbert, M.D.  This letter stated that he was 
sending enclosed copies of records concerning the veteran to 
show documentation of chronic lower back pain from the time 
of his discharge to the present.  The physician indicated 
that he treated the veteran's chronic lower back pain from 
1984 until the present, all of which stemmed from an injury 
the veteran, received during active duty.  Enclosed with the 
letter are photocopies which show treatment for low back pain 
for an unidentified patient from 1988 to 1990.  Included 
among the copies is that of a January 1990 letter from the 
same physician.  This letter states that the veteran has been 
this doctor's patient since November of 1984 and has suffered 
from chronic low back pain apparently predating his first 
visit to this doctor's office.  The doctor went on to 
describe various modalities of therapy that were tried.  Also 
included is a January 1995 X-ray and MRI report addressed to 
the same doctor regarding the veteran.  This report included 
findings of loss of height and signal from the L4-5 disc 
indicating advanced disc degeneration and there were 
degenerative changes in the adjacent vertebral end plates.  
The impression included disc degeneration at T11-T12; T12-L1 
and more notable disc degeneration seen at the L4-5 and L5-S1 
levels.  

At a Travel Board hearing held in May 2000, the veteran 
testified that he initially hurt his back inservice lifting a 
heavy pack, but did not seek treatment until later on.  His 
representative pointed to the service medical records which 
show treatment for back pain.  The veteran testified that the 
same physician had treated him for his back for many years 
after service, and that he began treatment within a year 
after service.  

Analysis 

At the outset, the Board notes that this matter was remanded 
by the Board in July 1999 for additional development of the 
evidence. A review of the record indicates that the 
development requested by the Board in its July 1999 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand).  The RO has 
obtained the private records pertaining to this claim, as 
ordered in the July 1999 remand.  In view of the foregoing, 
the Board finds that the RO complied with the Board's remand 
directives pertaining to the claim for service connection for 
a back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service. 38 U. S.C.A. 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).   In the absence of 
competent medical evidence of a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded.  Chelte v. Brown, 10 Vet. App. 
268 (1997).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In the present case, a review of the record shows repeated 
medical treatment for back problems inservice; a current back 
disability and a medical report confirming continuity of back 
disability since service.  Thus the Board finds that the 
veteran has submitted a well grounded claim.  See Caluza and 
Savage.  As available medical records have been obtained, and 
VA examinations have been conducted, which sufficiently 
address the issue, there is no need for further development.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) is satisfied 
and will proceed with a review of the appellant's claim on 
the merits.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review of the overall evidence of record, the Board 
finds that the balance of the evidence supports a claim for 
service connection for a back disorder.  The service medical 
records clearly show that the veteran sought treatment 
multiple times inservice for back problems; the last time 
shown to be in January 1984.  While the separation 
examination performed that same month did not reveal 
objective findings, he did complain of his back being in poor 
condition in the accompanying medical history report.  

The Board is cognizant that the only VA examination 
addressing back problems was done in 1991, and failed to 
include an opinion regarding the relationship of his 
degenerative disc disease that was diagnosed, and the back 
problems recorded inservice.  There is of record medical 
opinions given by the veteran's private physician, who stated 
that he has treated the veteran for chronic back pain since 
1984, the year that the veteran was discharged from service.  
These opinions are accompanied by medical records including 
one from 1995 that shows this same physician being forwarded 
an MRI report that shows advanced disc degeneration.  The 
assertions that this physician treated the veteran since 1984 
are unrebutted and are supported by the veteran's hearing 
testimony.  
 
In view of the lack of evidence definitively ruling out a 
relationship between repeated inservice treatment for low 
back pain and his current back disability, that would 
contradict the private medical doctor's opinion supporting 
such a relationship, the overall evidence favors the 
veteran's claim.  Under the circumstances, the Board 
concludes that service connection for the veteran's back 
disability is warranted. 

ORDER

The claim for service connection for a back disorder is 
granted.



REMAND

Regarding the veteran's claim for an increased evaluation for 
bronchial asthma, the Board finds that another remand is 
warranted for due process purposes. 

As pointed out in the most recent remand of July 1999, during 
the pendency of the veteran's claim, the criteria for 
evaluating that disability were changed, effective in October 
1996.  The July 1999 remand instructed the RO to consider the 
veteran's condition under the appropriate criteria that was 
deemed to be most favorable to the veteran pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  The Board pointed out 
that the criteria the RO had thus far used to evaluate the 
veteran's disability prior to the October 1996 change, was 
for chronic bronchitis, (38 C.F.R. § 4.97, Diagnostic Code 
6600), rather than for bronchial asthma, (38 C.F.R. § 4.97, 
Diagnostic Code 6602).  The RO is also noted to have 
considered the amended Diagnostic Code 6602 for bronchial 
asthma, as set forth in an April 1998 supplemental statement 
of the case SSOC, which preceded the July 1999 remand, but 
omitted the pre-October 1996 Diagnostic Code 6602 for 
bronchial asthma.  

The Board explicitly instructed the RO to consider the 
veteran's bronchial asthma under the pre-October 1996 
Diagnostic Code 6602, in addition to other applicable 
Diagnostic Codes.  To date, the record reflects that this 
matter was returned to the Board without RO consideration of 
the pre October 1996 Diagnostic Code 6602 as required by the 
Board.  The April 1998 SSOC, which predates the Board's 
previous remand remains the most recent record of RO 
adjudication of this matter.  

Furthermore, the veteran testified that he had been treated 
for pulmonary disability in the not so distant past at the VA 
medical facility in Worcester.  These records are not in the 
claims folder.  The veteran also claims that there has been a 
further deterioration in his pulmonary status since the most 
recent VA physical examination in 1997.  

Under the circumstances described above, and to ensure the 
veteran's procedural rights are safeguarded, this case is 
remanded to the RO for the following:

1. The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected respiratory disorder 
since 1997.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained (including 
records from the VA medical facility in 
Worcester), and associate them with the 
claims folder. 

2.  The RO also should arrange for a VA 
pulmonary examination to determine the 
nature and severity of the veteran's 
bronchial asthma.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should address each of the rating 
criteria including pulmonary function 
tests of FEV-1, FEV- 1/FVC, DLCO (SB) and 
maximum oxygen consumption, or provide a 
complete explanation as to why 
information addressing all regulatory 
criteria was not or could not be 
provided.

3.  The RO should review the evidence of 
record and re-adjudicate the veteran's 
claims of service connection for a back 
disability, and an increased rating for 
bronchial asthma.  In evaluating the 
veteran's claim for an increased rating 
for bronchial asthma, the RO should 
determine whether the criteria set out 
under Diagnostic Code 6602, in effect 
prior to October 1996, (as opposed to 
Diagnostic Code 6600) or the criteria in 
effect on and after that date are more 
favorable to the veteran, and then apply 
the more favorable regulations when 
making its decision.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which should include a citation 
to the regulations and criteria regarding 
the evaluation of bronchial asthma that 
were in effect prior to, and since 
October 1996.  

Thereafter, the veteran and his representative should be 
given a reasonable opportunity to respond, before the case is 
returned to the Board for further review.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



